IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-50569
                        (Summary Calendar)



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ONE 1984 CHEVROLET CORVETTE; ET AL.,

                                         Defendants,

PHILLIP J. FAIRCHILD,

                                         Claimant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                            (89-CV-945)
                       - - - - - - - - - -
                          March 24, 2000

Before POLITZ, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Claimant-Appellant Phillip J. Fairchild, federal prisoner #

03009-090, appeals from the district court’s order denying his

motion for the return of his cost bonds.     Fairchild argues that

there has been no award of costs to the government and that the

government’s request for costs some eight years after the judgment

of forfeiture was untimely.    Fairchild also argues that if this



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
court reverses the district court and releases the cost bonds to

him, then he is also entitled to interest on those funds.

     We have reviewed the record and the briefs of the parties and

find no authority for Fairchild’s motion, except perhaps in Fed. R.

Civ. P. 60(b).   See United States v. Real Property, 920 F.2d 788

(11th Cir. 1991).   Despite Fairchild’s contention that he learned

belatedly of this possible remedy, the motion was not timely.

See Fed. R. Civ. P. 60(b).      Accordingly, the judgment of the

district court is

AFFIRMED.




                                 2